Citation Nr: 0401923	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  99-13 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right leg disability.

3.  Entitlement to an increased rating for the residuals of a 
right wrist injury, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
REMAND

On August 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Please review the claims folder and 
ensure that all identified and 
obtainable treatment records have been 
associated with the claims folder.

2.	After all obtainable treatment records 
have been associated with the claims 
folder, make arrangements with the 
appropriate VA medical facilities for 
the veteran to be afforded the 
following examinations:  an orthopedic 
examination and a neurological 
examination.  The purpose of the 
orthopedic and neurological 
examinations is to obtain medical 
evidence regarding the current nature 
and extent of impairment from the 
veteran's right wrist disability; and 
medical opinion evidence regarding the 
nature and etiology of the veteran's 
low back disability and right leg 
disability (claimed as right hip and 
right sacro-iliac joint disabilities).  
All indicated tests and studies, 
including X-rays and range of motion 
studies in degrees, should be 
conducted.  Send the claims folders to 
the examiners for review.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physicians should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
should be identified, and the 
examiners should be requested to 
assess the effects of any pain.  The 
physicians should also express their 
opinions concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  If this is not 
feasible, the physicians should so 
state.  The neurological examiner 
should specifically identify any 
neurological impairment associated 
with the veteran's right wrist 
disability, to include the specific 
nerve(s) involved, if any.  With 
respect to the veteran's low back and 
right leg disabilities, the orthopedic 
examiner should review the veteran's 
claims file, including the service 
medical records showing that the 
veteran was treated for back and right 
hip injuries in service, the evidence 
showing that the veteran was first 
diagnosed with a low back disorder at 
a July 1961 VA examination, the 
September 1948 and November 1949 
statements by Dr. B. Roberson 
indicating that the veteran had right 
sacro-iliac joint traumatic arthritis 
from an injury in service, the 
December 1948 VA X-ray study showing 
no sclerosis or bone disease in the 
sacro-iliac region, and the report of 
the February 2001 VA examination.  The 
orthopedist should then provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
low back disability is etiologically 
related to service or was manifest 
within one year thereof.  The 
orthopedic examiner should also 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's right leg disability is 
etiologically related to service or 
was manifest within one year thereof.

3.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





